    3:21-cv-01172-MGL-PJG            Date Filed 07/21/21       Entry Number 7        Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA

Madonna Black,                                     )          C/A No. 3:21-1172-MGL-PJG
                                                   )
                               Plaintiff,          )
                                                   )
       v.                                          )                     ORDER
                                                   )
Deputy Justin Hudson; Richland County              )
Sheriff’s Department,                              )
                                                   )
                               Defendants.         )
                                                   )

       This matter is currently before the assigned United States Magistrate Judge for a service of

process status review. Plaintiff Madonna Black, who is represented by counsel, initiated this action

and filed her Complaint on April 21, 2021. (ECF No. 1.)

       The Federal Rules of Civil Procedure state that a plaintiff must serve a defendant within

90 days after the complaint is filed and, unless service is waived, must provide proof of service to

the court. Fed. R. Civ. P. 4(l)(1) and 4(m). As of the date of this order, more than 90 days has

passed since Plaintiff initiated this action by filing her Complaint, and Plaintiff has not filed proof

of service with the court. It is therefore

       ORDERED that Plaintiff shall have until July 28, 2021 to provide the court with proof of

service of the Complaint upon the defendants in accordance with Federal Rule of Civil Procedure

4(l)(1), or show good cause for failure to serve pursuant to Rule 4(m). Failure to do so will result

in this case being dismissed for failure to serve. Fed. R. Civ. P. 4(m).

       IT IS SO ORDERED.

                                               __________________________________________
July 21, 2021                                  Paige J. Gossett
Columbia, South Carolina                       UNITED STATES MAGISTRATE JUDGE




                                             Page 1 of 1
